Exhibit 10.22

AMENDED AND RESTATED REVOLVING LINE OF CREDIT LOAN AGREEMENT

This Amended and Restated Revolving Line of Credit Loan Agreement is made as of
September 28, 2007, by and among Integral Systems, Inc., a Maryland corporation
(“Integral”), SAT Corporation, a California corporation (“SAT”), Newpoint
Technologies, Inc., a Delaware corporation (“NTI”), Real Time Logic, Inc., a
Colorado corporation (“RTL”), and Lumistar, Inc., a Maryland corporation
(“Lumistar”, and together with Integral, SAT, NTI and RTL and any other Person
that becomes a “Borrower” pursuant to the terms hereof, collectively and
individually, and jointly and severally, the “Borrower”), having an address at
5000 Philadelphia Way, Suite A, Lanham, Maryland 20706, and Bank of America,
N.A. (the “Lender”).

WITNESSETH:

WHEREAS, Integral, SAT, NTI, RTL, Lumistar and Lender entered into that certain
Amended and Restated Revolving Line of Credit Loan Agreement and Security
Agreement dated as of April 30, 2007 (the “Existing Loan Agreement”); and

WHEREAS, the parties hereto desire to amend and restate the Existing Loan
Agreement as set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged by the parties hereto, Borrower and Lender hereby agree
as follows:

AGREEMENTS

ARTICLE 1. DEFINITIONS.

1.1 Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the following meanings:

“Advance” means an advance of funds under the Revolving Loan.

“Affiliate” means, with respect to any specified Person, any other Person which,
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management and policies of a Person, whether through
ownership of common stock, by contract, or otherwise.

“Agreement” means this Amended and Restated Revolving Line of Credit Loan
Agreement, as the same may be amended, modified or supplemented from time to
time.

“Borrowing Date” means the date on which an Advance is made.



--------------------------------------------------------------------------------

“Business Day(s)” means any day that is not a Saturday, Sunday or banking
holiday in the Commonwealth of Virginia.

“Capital Lease” means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.

“Cash Flow” means, with respect to any period, the net income of Integral and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP,
for such period (a) less income or plus losses from discontinued operations and
extraordinary items, (b) plus depreciation and amortization, (c) plus rent
expense, (d) plus interest expense, (e) plus loss on disposal of assets in the
ordinary course of business, (f) plus non-cash stock option compensation cost,
(g) minus dividends, withdrawals and other distributions (but excluding the
share repurchase of 1,850,000 shares of common stock of Integral consummated in
September 2007), and (h) minus any unfinanced capital expenditures for such
period.

“Change in Law” means (a) the adoption or effectiveness of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after or in effect after the date of this Agreement, or (c) compliance
by Lender with any request, guideline or directive which has the force of law,
of any Governmental Authority made, issued or becoming effective after the date
of this Agreement.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of the United States, as amended.

“Customer” means any governmental entity (federal, state, county, municipal or
otherwise) or business entity (corporation, association, partnership, limited
liability company or partnership, sole proprietorship or otherwise) or
individual(s) to which Borrower provides goods or services for compensation;
however, certain individual agencies of the United States Government and certain
branches of certain major corporations, as determined by the Lender in its sole
discretion, shall be treated as Customers in their own right, separate and
distinct from other such agencies or branches and from the United States
Government or the corporation of which they are a part.

“Debt” means (a) indebtedness or liability for borrowed money or for the
deferred purchase price of property or services; (b) obligations as a lessee
under a Capital Lease; (c) obligations to reimburse the issuer of letters of
credit or acceptances; (d) all guaranties, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations to purchase, to provide funds for payment, to supply funds to invest
in any Person, or otherwise to assure a creditor against loss; and
(e) obligations secured by any Encumbrance on property owned by Integral or any
of its Subsidiaries.

“Domestic Subsidiary” shall mean any Subsidiary that is incorporated or
organized under the laws of any state in the United States.

 

-2-



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any period, the net income of Integral and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP,
(a) less income or plus losses for such period from discontinued operations and
extraordinary items, (b) plus income taxes for such period, (c) plus interest
expense for such period, and (d) plus depreciation, depletion, amortization and
other non-cash charges for such period.

“Encumbrance” means any mortgage, pledge, deed of trust, assignment, security
interest, hypothecation, lien or charge of any kind (including any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement under the Uniform Commercial
Code or comparable law of any jurisdiction).

“Environmental Laws” mean all laws relating to Hazardous Wastes, Toxic
Substances or materials that might be emitted, released or discharged into the
environment or other laws or regulations protecting the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with Borrower or any of its Subsidiaries within the meaning of
Section 4001(a)(14) of ERISA, or is a member of a group which includes Borrower
or any of its Subsidiaries and which is treated as a single employer under
Sections 414(b), (c), (m), or (o) of the Code.

“Event of Default” shall have the meaning set forth in Section 9.1 of this
Agreement.

“Excluded Taxes” means, with respect to Lender or any other recipient of any
payment to be made by or on account of any obligation of Borrower under any Loan
Document (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of Lender, in which its applicable lending office is located,
and (b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrower is located.

“Fixed Charge Coverage Ratio” means, with respect to any period and determined
on a consolidated basis in accordance with GAAP with respect to Integral and its
Subsidiaries, the ratio of (a) Cash Flow for such period, to (b) the sum of
(i) the current portion of long term debt of Integral or any of its Subsidiaries
for such period, (ii) the current portion of Capital Leases of Integral or any

of its Subsidiaries for such period, (iii) interest expense of Integral or any
of its Subsidiaries for such period, and (iv) rent expense of Integral or any of
its Subsidiaries for such period.

 

-3-



--------------------------------------------------------------------------------

“Funded Debt” means, with respect to any period and determined on a consolidated
basis in accordance with GAAP with respect to Integral and its Subsidiaries, the
sum of all obligations and indebtedness for borrowed money and all interest
bearing obligations (including subordinated debt, if any, and current and long
term indebtedness) for such period.

“GAAP” means generally accepted accounting principles consistently applied.

“Governance Documents” means the Articles or Certificate of Incorporation,
Articles of Organization, Bylaws, Operating Agreement or other similar documents
or agreements relating to Borrower’s corporate governance.

“Government” means the government of the United States of America including the
departments and agencies of the United States, but does not include the
government of any state or the District of Columbia or any departments or
agencies of any state or of the District of Columbia.

“Government Contracts” means all contracts of the Borrower or any of its
Subsidiaries with the Government, including all renewals, extensions,
modifications, change orders and amendments thereof and thereto.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Hazardous Wastes” mean all waste materials subject to regulation under the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
§§ 9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., or applicable state law and any other applicable federal, state or
local laws and their regulations now in force or hereafter enacted relating to
hazardous wastes.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Intellectual Property” shall mean all patents, licenses, trade names,
trademarks, copyrights, inventions, service marks, trademark registrations,
service mark registrations and copyright registrations, whether domestic or
foreign and applications for any of the foregoing, and all proprietary
technology, know-how, trade secrets or other intellectual property rights owned
or used by Borrower or any of its Subsidiaries in the operation of their
respective businesses.

 

-4-



--------------------------------------------------------------------------------

“Letter of Credit” shall mean a letter of credit issued by the Lender for the
account of Borrower under this Agreement.

“Letter of Credit Fee” shall have the meaning set forth in Section 2.1(f)(3) of
this Agreement.

“Loan” shall mean the Revolving Loan.

“Loan Documents” mean this Agreement, the Revolving Note, and any other
agreement, document or instrument to which the Borrower or any Subsidiary of
Borrower is a party that evidences, secures, guarantees or provides for
obligations to Lender with respect to the Revolving Loan or is otherwise
delivered to Lender in connection with this Agreement or the transactions
contemplated hereby.

“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit; plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by Lender but not reimbursed.

“Material Adverse Change” means a material adverse change in the business,
assets, liabilities (actual or contingent), operations or condition (financial
or otherwise) of Integral and its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on the business,
operations, property or condition (financial or otherwise) of Integral and its
Subsidiaries taken as a whole.

“Maturity Date” shall have the meaning set forth in the Revolving Note.

“Maximum Revolving Commitment Amount” means Twenty Five Million and No/100
Dollars ($25,000,000.00), or such lesser amount that the Borrower may request as
hereinafter provided.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Sections 3(37) or 4001(a)(3) of ERISA.

“Multiple Employer Plan” means a Plan to which Integral or any of its
Subsidiaries or any ERISA Affiliate and at least one employer other than
Integral or any of its Subsidiaries or any ERISA Affiliate are contributing
sponsors.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under this Agreement or any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

-5-



--------------------------------------------------------------------------------

“Operating Account” means a demand deposit account to be established by Integral
with the Lender for Integral’s use in connection with its business operations
and with the Revolving Loan.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.

“Permitted Indebtedness” shall have the meaning set forth in Section 7.1 of this
Agreement.

“Permitted Liens” shall have the meaning set forth in Section 7.2 of this
Agreement.

“Person” means any individual, partnership, association, trust, corporation,
limited liability company or partnership, or other entity.

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which Integral or any of its
Subsidiaries or any ERISA Affiliate is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” within
the meaning of Section 3(5) of ERISA.

“Projections” shall have the meaning ascribed thereto in Section 6.11(c) hereto.

“Purchase Money Obligations” means, with respect to any Person, any obligation
of such Person (other than Capital Lease obligations of such Person) incurred or
assumed in the ordinary course of business of such Person, consistent with past
practices, in connection with the purchase of property or assets to be used in
the business of such Person.

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

“Revolving Loan” means the revolving loan facility made available by Lender to
Borrower pursuant to this Agreement in the maximum principal amount of Twenty
Five Million and No/100 Dollars ($25,000,000.00) and evidenced by the Revolving
Note.

“Revolving Note” means that certain Amended and Restated Revolving Note, dated
as of the date hereof, in the original principal amount of Twenty Five Million
and No/100 Dollars ($25,000,000.00), executed by the Borrower, jointly and
severally, and payable to the order of the Lender, and evidencing Borrower’s
obligation to repay the Revolving Loan, as such Amended and Restated Revolving
Note may be amended from time to time.

“SEC” means the Securities and Exchange Commission.

 

-6-



--------------------------------------------------------------------------------

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Subsidiary” means any corporation or other entity of which at least fifty
percent (50%) of the voting stock or other ownership interest is owned by
Borrower directly or indirectly through one or more Subsidiaries. If Borrower
has no Subsidiaries, the provisions of this Agreement relating to the
Subsidiaries of Borrower shall be disregarded, without affecting the
applicability of such provisions to Borrower alone.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Event” means (i) with respect to any Plan, the occurrence of a
Reportable Event or the substantial cessation of operations (within the meaning
of Section 4062(e) of ERISA); (ii) the withdrawal of Integral or any of its
Subsidiaries or any ERISA Affiliate from a Multiple Employer Plan during a plan
year in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan;
(iii) the distribution of a notice of intent to terminate or the actual
termination of a Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the
institution of proceedings to terminate or the actual termination of a Plan by
the PBGC under Section 4042 of ERISA; (v) any event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; or (vi) the complete or
partial withdrawal of Integral or any of its Subsidiaries or any ERISA Affiliate
from a Multiemployer Plan.

“Toxic Substances” means any materials which have been shown to have significant
adverse effects on human health or which are subject to regulation under the
Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable federal, state or local laws now in force or hereafter
enacted relating to toxic substances. “Toxic Substances” includes, but is not
limited to, asbestos, polychlorinated biphenyls (PCBs), petroleum products, and
lead-based paints.

“Unused Commitment Fee” shall have the meaning set forth in Section 2.1(f)(2) of
this Agreement.

“Unused Commitment Fee Interest Rate” shall have the meaning set forth in
Section 2.1(f)(2) of this Agreement.

1.2 Accounting Terms. Accounting terms used in this Agreement but not defined
herein shall have the meanings given to them under GAAP.

 

-7-



--------------------------------------------------------------------------------

1.3 Use of Defined Terms. All terms defined in this Agreement shall have the
same defined meanings when used in any certificate, report or other document
made or delivered in connection with this Agreement, unless otherwise set forth
therein.

ARTICLE 2. THE LOAN.

2.1 Revolving Line of Credit. The Lender agrees to extend the Revolving Loan to
Borrower, jointly and severally, subject to the terms and conditions of this
Agreement and the other Loan Documents. To, but not including, the Maturity
Date, Borrower may borrow, repay and reborrow Advances in accordance with this
Agreement and the other Loan Documents.

 

  (a) Amount of Credit. If Borrower requests an Advance, Lender shall, subject
to the terms and conditions of this Agreement and the other Loan Documents, make
such Advance provided that immediately after giving effect to such Advance, the
sum of (i) the LOC Obligations, plus (ii) the outstanding principal amount of
the Advances, shall not exceed the Maximum Revolving Commitment Amount.

 

  (b) Procedure for Advances. Integral, on behalf of the Borrower, may request
Advances by telephone through its designated employee or employees as
hereinafter provided. Each request for an Advance shall be in an amount at least
equal to One Hundred Thousand and No/100 Dollars ($100,000.00) or One Thousand
Dollar ($1,000.00) increments in excess thereof and received by Lender not later
than 1:00 p.m. (Eastern Time) on the date the Advance is to be made and must
specify the amount of the Advance. Lender shall deposit the Advance into the
Operating Account if Borrower is entitled to the Advance subject to the terms
and conditions of this Agreement and the other Loan Documents.

 

  (c) Repayment of Revolving Loan. Borrower, jointly and severally, promise to
repay the Revolving Loan, with interest, at the time and in the manner and in
accordance with the terms and provisions of the Revolving Note. Integral
authorizes Lender to effect payment of sums due under the Revolving Note by
means of debiting the Operating Account. This authorization shall not affect the
obligation of Borrower to pay such sums when due, without notice, if there are
insufficient funds in the Operating Account to make such payment in full on the
due date thereof, or if Lender fails to debit the Operating Account.

 

  (d) Letter of Credit Subfacility. Lender shall issue Letters of Credit for the
account of Borrower from time to time upon request from the Closing Date to, but
not including, the Maturity Date, subject to the following terms and conditions:

(1) the aggregate amount of LOC Obligations shall at no time exceed Ten Million
and 00/100 Dollars ($10,000,000.00);

 

-8-



--------------------------------------------------------------------------------

(2) any request for a Letter of Credit to be issued must be delivered and
received by Lender not later than five (5) Business Days prior to the date that
Borrower wishes to have the Letter of Credit issued;

(3) no Letter of Credit shall have an original expiration date more than one
year from the date of issuance or extending beyond the Maturity Date. If
Borrower so requests in any request for a Letter of Credit, the Lender may, in
its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Lender to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than one Business Day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued; provided, however, that the Lender shall not
permit any such extension if the Lender has determined that it would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof;

(4) the form of each Letter of Credit must be satisfactory to the Lender, in its
sole and absolute discretion. At Lender’s option, Letters of Credit shall be
subject to The Uniform Customs and Practice for Documentary Credits, as
published as of the date of issue by the International Chamber of Commerce
(Publication No. 500 or the most recent publication, the “UCP”);

(5) issuance of the Letter of Credit shall not cause the sum of (i) the LOC
Obligations, plus (ii) the outstanding principal amount of the Advances to
exceed the Maximum Revolving Commitment Amount;

(6) Lender shall not be required to issue any Letter of Credit if any
circumstance exists that would entitle Lender not to honor a request for an
Advance under the Revolving Loan;

(7) Lender shall promptly notify Integral of any drawing under any Letter of
Credit, and the Borrower shall immediately reimburse Lender for the amount of
the drawing. The Borrower’s obligation to reimburse the Lender for any drawing
under a Letter of Credit shall be absolute and unconditional, irrespective of
any rights of set-off, counterclaim or defense to payment Borrower may claim or
have against the Lender, the beneficiary of the Letter of Credit or any other
Person;

(8) unless the Borrower makes reimbursement from another source on the day of
the drawing under any Letter of Credit, the Borrower shall be deemed to have
requested an Advance under the Revolving Loan in the amount of the drawing, and

 

-9-



--------------------------------------------------------------------------------

(i) Lender, subject to the terms and conditions of this Agreement and the other
Loan Documents, shall make such an Advance and apply the proceeds of the Advance
to satisfy the Borrower’s obligation to reimburse Lender for the amount drawn on
the Letter of Credit; and (ii) such Advance shall be repayable, with interest,
in accordance with the terms and provisions of the Revolving Note; and

(9) no Event of Default has occurred and remains uncured, and no event has
occurred or circumstance exists which, with the passage of time or the giving of
notice or both, would constitute an Event of Default.

 

  (e) Use of Revolving Loan Proceeds. The proceeds of the Revolving Loan shall
be used for working capital purposes, for the issuance of standby letters of
credit, and for general corporate purposes and for acquisitions. None of such
proceeds will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

 

  (f) Revolving Loan Fees. In addition to interest payable under the Revolving
Note, Borrower promises to pay to Lender the following fees in the amounts and
on the dates set forth below:

 

  (1) Borrower shall pay to the Lender on the Closing Date, a commitment fee in
the amount of Thirty Seven Thousand Five Hundred and No/100 Dollars
($37,500.00).

 

  (2) Borrower shall pay to the Lender an unused commitment fee (the “Unused
Commitment Fee”) accruing at the applicable per annum rate set forth below
calculated on the basis of a 360 day year (the “Unused Commitment Fee Interest
Rate”) on the average daily unused portion of the Maximum Revolving Commitment
Amount:

 

Ratio of Funded Debt to EBITDA:

   Unused Commitment
Fee Interest Rate:  

Less than or equal to 1.5 : 1.0

   0.20 %

Greater than 1.5 : 1.0

   0.25 %

The Unused Commitment Fee shall be due and payable quarterly in arrears
commencing on January 1, 2008 and continuing thereafter on the first day of each
April, July, October and January thereafter, with a final payment due and
payable on the Maturity Date in an amount equal to the Unused Commitment Fee as
of such date.

 

-10-



--------------------------------------------------------------------------------

  (3) Borrower shall pay to the Lender, with respect to each Letter of Credit
outstanding hereunder, a quarterly letter of credit fee accruing at the
applicable per annum rate set forth below calculated on the basis of a 360 day
year (the “Letter of Credit Fee”) on the average daily undrawn face amount of
such Letter of Credit:

 

Ratio of Funded Debt to EBITDA:

   Letter of Credit Fee:  

Less than or equal to 1.0 : 1.0

   1.25 %

Greater than 1.0 : 1.0 but less than or equal to 1.5 : 1.0

   1.50 %

Greater than 1.5 : 1.0 but less than or equal to 2.0 : 1.0

   1.75 %

Greater than 2.0 : 1.0

   2.25 %

The Letter of Credit Fee shall be due and payable quarterly in arrears
commencing on January 1, 2008 and continuing thereafter on the first day of each
April, July, October and January thereafter, with a final payment due and
payable on the Maturity Date in an amount equal to the Letter of Credit Fee as
of such date.

2.2 Reduction of Maximum Revolving Commitment Amount. No more frequently than
once in any three (3) consecutive calendar months, upon at least five
(5) Business Days’ prior written notice to Lender, Borrower may reduce the
Maximum Revolving Commitment Amount; provided, however, that (a) each such
notice shall be irrevocable, (b) each such reduction shall be in an amount at
least equal to Five Million and No/100 Dollars ($5,000,000.00) or integral
multiples thereof, and (c) immediately after giving effect to each such
reduction, the sum of (i) the LOC Obligations, plus (ii) the outstanding
principal amount of the Advances, shall not exceed the Maximum Revolving
Commitment Amount (after giving effect to such reduction); and provided further
that after giving to any such reduction in the Maximum Revolving Commitment
Amount, Borrower shall have no right thereafter to increase the Maximum
Revolving Commitment Amount.

2.3 Mandatory Payment. If at any time the sum of (i) the LOC Obligations, plus
(ii) the outstanding principal amount of the Advances, exceeds the Maximum
Revolving Commitment Amount in effect at such time, Borrower shall, within one
(1) Business Day of Lender’s demand therefor, remit to Lender in immediately
available funds an amount at least equal to such excess together with accrued
and unpaid interest thereon to the date of such payment.

 

-11-



--------------------------------------------------------------------------------

2.4 Increased Costs.

 

  (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets or deposits with or for the account of, or credit
extended by, any Lender; or

(ii) impose on Lender or the London interbank market any other condition
affecting this Agreement or Advances made by Lender;

and the result of any of the foregoing shall be to increase the cost to Lender
of making or maintaining any Advance (or of maintaining its obligation to make
an Advance) or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise with respect to an
Advance), then the Borrower shall pay to Lender, such additional amount or
amounts as will compensate Lender, for such additional costs actually incurred
or reduction actually suffered.

(b) If Lender determines that any Change in Law regarding capital requirements
has or would have the effect of reducing the rate of return on Lender’s capital
or on the capital of Lender’s holding company, if any, as a consequence of this
Agreement or the Advances made by Lender, to a level below that which Lender or
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration Lender’s policies and the policies of Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
shall pay to Lender such additional amount or amounts as will compensate Lender
or Lender’s holding company for any such reduction actually suffered.

(c) A certificate of Lender setting forth in reasonable detail the calculation
of the amount or amounts necessary to compensate such Lender or its holding
company, as specified in paragraph (a) or (b) of this Section, and accompanied
by reasonably available documentation in support of such calculation, shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay Lender, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.

(d) Failure or delay on the part of Lender to demand compensation pursuant to
this Section shall not constitute a waiver of Lender’s right to demand such
compensation; provided that notwithstanding anything to the contrary in this
Section, Borrower shall not be required to compensate Lender pursuant to this
Section for any amounts incurred more than six months prior to the date that
Lender notifies Borrower of Lender’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.

 

-12-



--------------------------------------------------------------------------------

2.5 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made free and clear of and without deduction or
withholding for or on account of any Indemnified Taxes or Other Taxes; provided
that if the Borrowers shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions or withholdings, as
applicable (including deductions or withholdings applicable to additional sums
payable under this Section) the Administrative Agent and each Lender receives an
amount equal to the sum it would have received had no such deductions or
withholdings, as applicable, been made, (ii) the Borrowers shall make such
deductions or withholdings, as applicable, and (iii) the Borrowers shall pay the
full amount deducted (or withheld) to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Lender within ten (10) Business Days after
receipt of written demand therefor (which demand shall be accompanied by any
reasonably available documentation to support the calculation any Indemnified
Taxes), for the full amount of any Indemnified Taxes or Other Taxes paid by the
Lender on or with respect to any payment by or on account of any obligation of
the Borrower under this Agreement or any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by Lender shall be conclusive
absent manifest error

(d) As soon as reasonably practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.

(e) If Lender determines, in its sole discretion, that it has received a refund
of any Indemnified Taxes or Other Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section 2.5, Lender shall pay over such refund to Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.5 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with

 

-13-



--------------------------------------------------------------------------------

respect to such refund); provided that Borrower, upon the request of Lender,
agrees to repay the amount paid over to Borrower (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to Lender in
the event Lender is required to repay such refund to such Governmental
Authority. This clause (e) shall not be construed to require Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to Borrower or any other Person.

ARTICLE 3. CONDITIONS PRECEDENT TO LOAN.

3.1 Conditions Precedent to Initial Advance. The obligation of the Lender to
make the initial Advance under the Revolving Loan or to issue a Letter of Credit
is subject to the satisfaction (determined by Lender in its sole and absolute
discretion) of the following conditions on or before the Closing Date:

(a) Representations and Warranties; Compliance. All representations and
warranties made by Borrower in or in connection with this Agreement or any of
the other Loan Documents or otherwise made in writing in connection with this
Agreement shall be true and correct on the Closing Date, and Borrower shall have
performed all of the promises or undertakings under this Agreement and the other
Loan Documents and satisfied all of the conditions of this Agreement and the
other Loan Documents that Borrower is required to perform or to satisfy as of
the Closing Date.

(b) Documents Concerning the Borrower. Borrower shall have delivered to the
Lender copies of all documents with respect to Borrower reasonably requested by
the Lender, including a complete, correct and current copy of Borrower’s
Governance Documents certified by the Secretary of State (or other appropriate
entity) of Borrower’s state of organization; a complete, correct and current
copy of its Bylaws or Operating Agreement, as the case may be, certified by
Borrower’s corporate secretary, managers or members, as the case may be; a
complete, correct and current copy of all resolutions of Borrower’s Board of
Directors or managers and members, as the case may be, authorizing the
execution, delivery and performance by Borrower of this Agreement and of the
other Loan Documents, certified by Borrower’s corporate secretary, managers or
members, as the case may be; and appropriate certificates of incumbency for
those officers, managers or members, as the case may be, of Borrower executing
this Agreement or any of the other Loan Documents, certified by Borrower’s
corporate secretary, managers or members, as the case may be. In addition, the
following documents and materials shall have been delivered to the Lender, and
shall be satisfactory in form and substance to the Lender, in its sole and
absolute discretion:

(1) Financial projections of income statement, prepared in accordance with
Borrower’s standard procedures and on a consolidated basis for Integral and its
Subsidiaries, for each of the fiscal years ending September 30,
2007, September 30, 2008 and September 30, 2009; and

 

-14-



--------------------------------------------------------------------------------

(2) Such additional information, instruments, opinions, documents, certificates
and reports relating to Borrower as the Lender may deem necessary in Lender’s
sole and absolute discretion.

(c) Executed Loan Documents. Borrower shall deliver to the Lender, fully
executed: this Agreement and the Revolving Note.

(d) Operating Account. Integral shall have established the Operating Account
with the Lender.

(e) Material Adverse Change. No Material Adverse Change has occurred since
June 30, 2007 (it being agreed that the share repurchase of 1,850,000 shares of
common stock of Integral consummated in September 2007 shall not be deemed to be
a Material Adverse Change).

(f) RT Logic. Evidence satisfactory to Lender, in its sole and absolute
discretion, that RT Logic Tract TT2, a Colorado limited liability company and a
wholly owned Subsidiary of RTL, has been dissolved.

(g) No Default. No Event of Default shall have occurred and be continuing, and
no event shall have occurred or circumstance exist which, with the passage of
time or the giving of notice or both, would constitute an Event of Default.

(h) Commitment Fee. Borrower shall have paid the commitment fee required
pursuant to Section 2.1(f)(1) of this Agreement.

(i) Opinions. Opinions of Gibson, Dunn & Crutcher LLP and Ballard Spahr
Andrews & Ingersoll, LLP, outside counsel to Borrower, satisfactory in form and
substance to the Lender, in its sole and absolute discretion.

3.2 Future Advances. The obligation of the Lender to make any Advance under the
Revolving Loan or to issue a Letter of Credit subsequent to the Closing Date is
further conditional on:

(a) the representations and warranties made by Borrower in this Agreement or any
of the other Loan Documents or otherwise made in writing in connection with this
Agreement that are expressly qualified by a “materiality” standard shall be true
and correct in all respects as of the date of the submitted request for an
Advance or a Letter of Credit and as of the date on which such Advance is made
or such Letter of Credit is issued, and all of the representations and
warranties of the Borrower made by Borrower in this Agreement or any of the
other Loan Documents or otherwise made in writing in connection with this
Agreement and not expressly qualified by a “materiality” standard shall be true
and correct in all material respects on and as of the date of the submitted
request for an Advance or a Letter of Credit and as of the date on which such
Advance is made or such Letter of Credit is issued; provided that any such
representations and warranties that by their express terms are made as of a
specific date shall be true and correct as of such specific date only; and

 

-15-



--------------------------------------------------------------------------------

(b) no Event of Default shall have occurred and be continuing, and no event
shall have occurred or circumstance exist which, with the passage of time or the
giving of notice or both, would constitute an Event of Default.

3.3 Lender’s Right To Rely On Communications. Borrower shall provide the Lender
with written notice designating employees or agents of Borrower who are
authorized to communicate with Lender on Borrower’s behalf regarding Advances
and other matters pertaining to this Agreement and the other Loan Documents.
Until further notice, Borrower designates the Chief Financial Officer, Chief
Executive Officer, Treasurer and Comptroller of Integral, or any one of them, as
individuals authorized to communicate with the Lender. Borrower authorizes the
Lender to accept, rely upon, act upon and comply with, any verbal or written
instructions, requests, confirmations and orders of any employee or agent so
designated by Borrower. Borrower acknowledges that the transmission between
Borrower and the Lender of any such instructions, requests, confirmations and
orders involves the possibility of errors, omissions, mistakes and discrepancies
and agrees to adopt such internal measures and operational procedures as
Borrower deems necessary to protect its interests. Borrower hereby assumes all
risk of loss arising out of: (i) the Lender’s acceptance, reliance on,
compliance with or observation of any such instructions, requests, confirmations
or orders; and (ii) any such errors, omissions, mistakes and discrepancies,
except those caused by the Lender’s gross negligence or willful misconduct.
Borrower, jointly and severally, agree to indemnify Lender and to hold Lender
harmless for and from all claims, demands, suits, actions, judgments, decrees,
losses or damages, including reasonable attorneys’ fees, costs and expenses,
that Lender may incur as a result of the foregoing events or occurrences for
which Borrower has assumed the risk of loss. The foregoing indemnification
obligations shall survive the payment of the Revolving Loan and the termination
of this Agreement but shall not extend to any suit, proceeding or action arising
out of the Lender’s gross negligence or willful misconduct.

ARTICLE 4. Intentionally Omitted

ARTICLE 5. BORROWER’S REPRESENTATIONS AND WARRANTIES.

To induce the Lender to enter into this Agreement and to extend the Revolving
Loan to Borrower and to issue Letters of Credit, Borrower, jointly and
severally, makes the following representations and warranties to the Lender:

5.1 Corporate Authority; Subsidiaries. Borrower and each of its Subsidiaries
(i) is a corporation or limited liability company duly organized, validly
existing, and in good standing under the laws of its State of organization,
(ii) is qualified to do business as a foreign corporation and is in good
standing in all jurisdictions where its activities or ownership of property
require such qualification,

 

-16-



--------------------------------------------------------------------------------

except for any such failure to be so qualified which may reasonably be expected
to result in a Material Adverse Change, and (iii) has the full and unrestricted
power and authority, corporate and otherwise, to own, operate and lease its
properties, to carry on its business as currently conducted, to execute and
deliver and perform the Loan Documents to which it is a party, to incur the
obligations provided for herein and therein, and to perform the transactions
contemplated hereby and thereby, all of which have been duly and validly
authorized by all proper and necessary action (all of which actions are in full
force and effect). Except as set forth in Schedule 4.1 hereof, Borrower has no
Subsidiaries.

5.2 Approvals. Borrower has provided Lender with a true and accurate certificate
of the resolutions adopted by its governing body authorizing the loan
transactions contemplated by this Agreement. No further approval, consent,
notice to or other action by any other Person (including, without limitation,
the stockholders or other equity holders of Borrower or any of its Subsidiaries
or any Governmental Authority) is or will be necessary to permit the valid
execution, delivery or performance by Borrower of this Agreement or any of the
other Loan Documents.

5.3 Binding Effect, No Violations. Each of the Loan Documents, upon its
execution and delivery, will constitute a legal, valid and binding obligation of
Borrower and its Subsidiaries party thereto, enforceable against Borrower and
its Subsidiaries in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law). The execution, delivery and performance of the Loan Documents will not
(i) violate, conflict with or constitute a default (with due notice, lapse of
time or both) under any law, regulation, order or any other requirement of any
court, tribunal, arbitrator or other Governmental Authority, any terms of the
Governance Documents of Borrower or any of its Subsidiaries, or any contract,
agreement or other arrangement binding upon or affecting Borrower or any of its
Subsidiaries or any of their respective properties, or (ii) result in the
creation, imposition or acceleration of any indebtedness or any Encumbrance of
any nature upon, or with respect to, Borrower or any of its Subsidiaries or any
of their respective properties.

5.4 Litigation. Without limiting Borrower’s representation and warranty in
Section 5.21 hereof, except as previously disclosed to the Lender in writing or
in filings made by Borrower with the SEC, there is no judgment, order, claim,
litigation, proceeding or investigation pending or, to the knowledge of
Borrower, threatened against or affecting Borrower or any of its Subsidiaries,
their respective properties or business or this Agreement or any of the other
Loan Documents or any of the transactions contemplated hereby or thereby before
or by any court, tribunal, arbitrator or other Governmental Authority involving
an aggregate amount in dispute in excess of Two Million Dollars ($2,000,000.00).

5.5 Title to and Condition of Assets. Borrower and each of its Subsidiaries has
good, valid and marketable title to all of its properties and assets (whether
real or personal) free and clear of all Encumbrances other than Permitted Liens.
All personal property of Borrower or any of its Subsidiaries which is necessary
for Borrower’s or its Subsidiary’s operations is in good operating condition and
repair, normal wear and tear excepted, and is suitable and adequate for the uses
for which it is being used.

 

-17-



--------------------------------------------------------------------------------

5.6 Loan Application. The statements (other than projections) made and the
documents delivered by Borrower or any of its Subsidiaries to the Lender
(including, without limitation, any financial statements) in connection with its
application for the Revolving Loan, when taken as a whole, are true, correct and
complete in all material respects, omit no material facts, are not misleading,
and present fairly the condition (financial or otherwise) of Borrower and its
Subsidiaries. The projections contained in the materials referenced above are
based upon reasonable estimates and assumptions, all of which are reasonable in
light of the conditions which existed at the time the projections were made, and
reflect the good faith estimate of the Borrower of the results of operations and
other information projected therein, provided that no representation is made
that the assumptions will prove to be correct.

5.7 No Change. No Material Adverse Change has occurred since June 30, 2007.

5.8 Taxes. Borrower and each of its Subsidiaries has timely filed all tax
returns and other material reports required by any Governmental Authority to be
filed by Borrower and its Subsidiaries, and such returns and reports are, after
due inquiry, reasonably believed to be true and correct at the time of filing
thereof. Borrower and each of its Subsidiaries has paid all taxes, assessments
and other government charges imposed upon it or its income, profits or
properties, or upon any part thereof, other than those presently payable without
penalty or interest (or as are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained),
and Borrower and each of its Subsidiaries has timely filed all claims for
refunds to which it is entitled. The amounts reserved as a liability for income
and other taxes payable in the most recent financial statements of Borrower and
its Subsidiaries provided to the Lender are sufficient for the payment of all
unpaid federal, state, county and local income, excise, property and other
taxes, whether or not disputed, of Borrower and its Subsidiaries accrued for or
applicable to the period and on the dates of such financial statements and all
years and periods prior thereto, and for which Borrower or any of its
Subsidiaries may be liable in its own right or as a transferee of the assets of,
or as successor to, any other Person.

5.9 No Event of Default. As of the date on which this representation and
warranty is made (or remade), no Event of Default, and no event which with
notice, lapse of time or both would constitute an Event of Default, has occurred
and is continuing.

5.10 Compliance with Laws, Governance Documents and Agreements. Without limiting
the provisions of Section 5.3, Borrower and each of its Subsidiaries has
complied and is in full compliance with (a) each agreement binding upon or
affecting Borrower, its Subsidiaries or any of their respective properties
except to the extent the failure to comply with such agreements would not have a
Material Adverse Effect, (b) all applicable laws, ordinances, rules,
regulations, judgments, orders, writs, injunctions, decrees, rules,

 

-18-



--------------------------------------------------------------------------------

awards and other requirements of each Governmental Authority, court, tribunal,
commission, board, bureau, arbitration panel or arbitrator except to the extent
the failure to comply therewith would not have a Material Adverse Effect, and
(c) all terms and conditions of its Governance Documents. Neither Borrower nor
any of its Subsidiaries is in default with respect to any Debt, except as would
not constitute an Event of Default under Section 9.1(k) hereof. Without limiting
the generality of the foregoing, Borrower represents to Lender that:
(1) Borrower has previously disclosed to Lender in writing all activities of
Borrower and its Subsidiaries that involve the use, manufacturing, storage,
disposal, emission, discharge, generation or transportation of Hazardous Wastes,
Toxic Substances or other materials regulated by Environmental Laws;
(2) Borrower and its Subsidiaries have complied and are in full compliance with
all Environmental Laws; (3) Borrower and its Subsidiaries maintain in full force
and effect all permits required by Environmental Laws; and (4) there exists no
pending or threatened litigation, order, ruling, notice or investigation
regarding the use, manufacturing, storage, disposal, emission, discharge
generation or transportation of Hazardous Wastes or Toxic Substances by Borrower
or any of its Subsidiaries or regarding any violation or alleged violation of
any Environmental Laws.

5.11 Licenses and Contracts. All franchises, licenses, trademarks, trade names,
copyrights, patents, permits, certificates, consents, approvals, authorizations,
agreements and contracts necessary to operate the business of Borrower and its
Subsidiaries and to own or lease their respective property (collectively,
“Permits”) have been obtained and are in effect and Borrower and its
Subsidiaries are in compliance therewith and the Permits are free from
challenge, except, in each case, to the extent the failure to do so would not
have a Material Adverse Effect. Borrower has no knowledge, and neither Borrower
nor any of its Subsidiaries has received any notice to the effect, that any
product manufactured or for sale by Borrower or any of its Subsidiaries, or any
service it renders, or any process, method, know-how, trade secret, part or
material it employs in the manufacture of any product it makes or sells or any
service it renders, or the marketing or use by it or another of any such product
or service, may infringe any trademark, trade name, copyright, patent, trade
secret or legally protected right of any other Person, except for any such
infringements, individually or in the aggregate, that would not have a Material
Adverse Effect.

5.12 Intellectual Property. Borrower and each of its Subsidiaries (a) owns all
right, title and interest in and to all Intellectual Property used in and
material to the operation of its business, and (b) with respect to any
Intellectual Property used in and material to the operation of its business that
is not owned by Borrower or such Subsidiary, possesses adequate licenses or
other legally enforceable rights to use the same except to the extent the
failure to possess the same would not have a Material Adverse Effect. Neither
Borrower nor any of its Subsidiaries has reason to believe that any valid basis
exists upon which a claim adversely affecting any such Intellectual Property may
be asserted against Borrower or its Subsidiaries. To the best knowledge of the
Borrower, no Person is infringing upon the Intellectual Property used by
Borrower or any of its Subsidiaries material to the operation of their
respective businesses. Borrower and each of its Subsidiaries has taken
appropriate steps to protect the secrecy, confidentiality and value of their
respective rights in and to such Intellectual Property and to prevent others
from using such Intellectual Property without consent.

 

-19-



--------------------------------------------------------------------------------

5.13 Disclosure. No representation or warranty of Borrower or any of its
Subsidiaries contained in this Agreement or any of the Loan Documents and no
written statement of fact furnished or to be furnished by Borrower or any of its
Subsidiaries to the Lender pursuant to this Agreement or any of the Loan
Documents, when viewed together, contains or will contain any untrue statement
of a fact material to the condition (financial or otherwise) of Borrower and its
Subsidiaries, or omits or will omit to state any material fact necessary in
order to make the statements contained herein or therein, or furnished herewith
or therewith, not misleading.

5.14 Margin Securities. Neither Borrower nor any of its Subsidiaries is engaged
in the business of extending credit for the purpose of purchasing or carrying
any “margin stock” within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System, as amended.

5.15 Intentionally Omitted.

5.16 ERISA. Borrower and each of its Subsidiaries is in compliance with its
obligations under ERISA. Without limiting the generality of the foregoing:

(a) During the five-year period prior to the date on which this representation
is made or deemed made; (i) no Termination Event has occurred, and, to the best
of Borrower’s knowledge, no event or condition has occurred or exists as a
result of which any Termination Event could reasonably be expected to occur,
with respect to any Plan; (ii) no “accumulated funding deficiency,” as such term
is defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, has occurred with respect to any Plan; (iii) each Plan has been
maintained, operated and funded in compliance with its own terms and in material
compliance with the provisions of ERISA, the Code, and any other applicable
federal or state laws; and (iv) no lien in favor of the PBGC or a Plan has
arisen or is reasonably likely to arise on account of any Plan.

(b) The actuarial present value of all “benefit liabilities” under each Single
Employer Plan (determined within the meaning of Section 401(a)(2) of the Code,
utilizing the actuarial assumptions used to fund such Plans), whether or not
vested, did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the current value of the
assets of such Plan allocable to such accrued liabilities.

(c) Neither Borrower nor any of its Subsidiaries nor any ERISA Affiliate has
incurred or, to the best of Borrower’s knowledge, are reasonably expected to
incur any withdrawal liability under ERISA to any Multiemployer Plan or Multiple
Employer Plan. Neither Borrower, any of its Subsidiaries nor any ERISA Affiliate
has received any notification that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA), is insolvent (within the meaning
of Section 4245 of ERISA), or has been terminated (within the meaning of Title
IV of ERISA), and no Multiemployer Plan is, to the best knowledge of Borrower,
reasonably expected to be in reorganization, insolvent or terminated.

 

-20-



--------------------------------------------------------------------------------

(d) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject Borrower or any of its
Subsidiaries or any ERISA Affiliate to any liability under Sections 406, 409,
502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which Borrower or any of its Subsidiaries or any
ERISA Affiliate has agreed or is required to indemnify any Person against any
such liability.

5.17 Intentionally Omitted.

5.18 Intentionally Omitted.

5.19 Investment Company. No Borrower or any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

5.20 Intentionally Omitted.

5.21 No Debarment. Neither Borrower nor any of its Subsidiaries is subject to
any pending or threatened debarment proceedings.

5.22 Fiscal Year. The fiscal year of Borrower and each of its Subsidiaries ends
on September 30.

5.23 Chief Executive Office. Borrower maintains its chief executive office at
the following location, except as may be subsequently notified to Lender in
accordance with the terms hereof:

Integral Systems, Inc.

5000 Philadelphia Way

Lanham, Maryland 20706

SAT Corporation

931 Benecia Avenue

Sunnyvale, California 94085

Newpoint Technologies, Inc.

8B Industrial Way

Salem, New Hampshire 03079

Real Time Logic, Inc.

12515 Academy Ridge View

Colorado Springs, Colorado 80921

Lumistar, Inc.

2701 Loker Avenue West #230

Carlsbad, California 92010-6614

 

-21-



--------------------------------------------------------------------------------

ARTICLE 6. BORROWER’S AFFIRMATIVE COVENANTS.

Until all obligations of the Borrower under this Agreement and the other Loan
Documents are paid in full and performed, no Letter of Credit is outstanding and
Lender has no obligation to make any further Advances or issue any Letters of
Credit, Borrower covenants and agrees, jointly and severally, that:

6.1 Payment of Loan. The Borrower shall punctually make the payments on the Loan
at the times and places and in the manner specified in the Revolving Note.

6.2 Corporate Existence. Borrower shall, and shall cause each of its
Subsidiaries to, preserve, maintain and keep in full force and effect their
respective corporate existence and good standing in the jurisdiction of its
organization, subject to the ability to consummate mergers, consolidations and
transfers of all or substantially all assets with, into, or to, as applicable,
another Borrower as permitted pursuant to Section 7.3 or 7.4 hereof, as
applicable.

6.3 Corporate Rights and Franchises; Qualification; Orderly Conduct of Business.
Borrower shall, and shall cause each of its Subsidiaries to (a) preserve,
maintain and keep in full force and effect all of their respective franchises,
licenses, permits, certificates, consents, approvals, authorizations, agreements
and contracts material to the operation of their respective business, as
currently conducted, whether now existing or hereafter granted to or obtained by
Borrower or any of its Subsidiaries; (b) qualify and remain qualified as a
foreign corporation in each jurisdiction in which such qualification is
necessary or desirable in view of their respective activities and ownership of
their respective property, except for any such failure to be so qualified which
may reasonably be expected to result in a Material Adverse Change; and
(c) continue to engage in a business of the same general type as now conducted
by it and conduct such business in an orderly, efficient and regular manner
substantially consistent with the conduct of its business immediately prior to
the date of this Agreement.

6.4 Taxes, Charges and Obligations. Borrower shall, and shall cause each of its
Subsidiaries to, pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it or upon its income, profits, properties or any
part thereof, prior to the date on which penalties attach thereto, as well as
all claims which, if unpaid, might become an Encumbrance upon any of its
properties, and pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all of its indebtedness and
other obligations of whatever nature; however, neither Borrower nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy,
claim, indebtedness or obligation so long as (i) the validity thereof is being
contested by Borrower or such Subsidiary in good faith and by proper
proceedings, and (ii) Borrower or such Subsidiary, as the case may be, sets
aside on its books adequate reserves therefor.

 

-22-



--------------------------------------------------------------------------------

6.5 Maintenance of Property. Borrower shall, and shall cause each of its
Subsidiaries to, preserve and keep all property necessary for its business in
good repair, working order and condition, normal wear and tear excepted, and
from time to time make all necessary or desirable repairs, renewals and
replacements thereof.

6.6 Insurance. Borrower shall, and shall cause each of its Subsidiaries to,
maintain and keep in full force and effect, with financially sound and reputable
insurance companies reasonably acceptable to the Lender, insurance in such
amounts and covering such risks as is usually carried by similar companies
engaged in similar businesses and owning similar properties in the same general
areas in which Borrower or such Subsidiary operates but in any event, casualty
insurance covering its tangible personal property and real estate for their full
replacement value and comprehensive public liability insurance coverage. At
least thirty (30) days prior to the expiration date of each and every insurance
policy required by this Agreement, Borrower shall, or shall cause its applicable
Subsidiary to, obtain and deliver to the Lender a renewal or substitution policy
meeting the requirements of this Section.

6.7 Contract Obligations. In the event Borrower or any Subsidiary commits any
material default in any material contract to which it is a party, Borrower shall
notify the Lender promptly in writing. Borrower shall provide the Lender
promptly with copies of any cure notices or stop work notices it or any of its
Subsidiaries may receive from the Government on any Government Contract and
detail the proposed corrective action.

6.8 Compliance with Laws. Borrower shall, and shall cause each of its
Subsidiaries to, comply with all applicable laws, ordinances, rules, regulations
and other requirements of any court, tribunal, arbitrator or other Governmental
Authority, except to the extent the failure to so comply would not have a
Material Adverse Effect. Notwithstanding the foregoing, Borrower shall, and
shall cause each of its Subsidiaries to: (1) comply in all respects with all
Environmental Laws affecting Borrower or such Subsidiary or their respective
property except to the extent the failure to so comply would not reasonably be
expected to result in liabilities of Borrower or such Subsidiary in excess of
One Million Dollars ($1,000,000.00) in the aggregate; (2) promptly forward to
the Lender copies of all orders, notices, permits, applications or other
communications and reports finding or alleging that Borrower or such Subsidiary
or any of their respective property does not comply with any of the
Environmental Laws; (3) promptly provide a proposed response action, or plan
with respect to any failure to comply with Environmental Laws; and (4) defend
the Lender, indemnify the Lender, and hold the Lender harmless from and against
any claims, demands, suits, actions, judgments, decrees, losses or damages,
including reasonable attorneys’ fees, costs and expenses, arising out of the
failure of Borrower or any of its Subsidiaries or of any of their respective
properties to comply with any Environmental Laws. The foregoing indemnification
obligations shall survive the payment of the Revolving Loan and the termination
of this Agreement but shall not extend to any suit, proceeding or action arising
out of the Lender’s gross negligence or willful misconduct.

 

-23-



--------------------------------------------------------------------------------

6.9 Books and Records. Borrower shall, and shall cause each of its Subsidiaries
to, keep and maintain at its chief executive offices adequate and proper records
and books of account in which complete entries are made in accordance with GAAP,
consistently applied, and in accordance with all laws, regulations, orders and
other requirements of any court, tribunal, arbitrator or other Governmental
Authority, reflecting all financial and other transactions of Borrower and its
Subsidiaries normally and customarily included in records and books of account
of companies engaged in the same or similar businesses and activities as
Borrower and its Subsidiaries.

6.10 Access to Borrower’s Properties, Books and Records. Borrower shall, and
shall cause each of its Subsidiaries to, permit the Lender and any agents or
representatives thereof to visit and inspect Borrower’s and its Subsidiaries’
respective properties, to examine and make abstracts from any of Borrower’s and
its Subsidiaries’ respective books and records at any and all reasonable times
and as often as the Lender or such agents or representatives may reasonably
desire, upon at least two Business Days’ prior notice, and to discuss the
business, operations, properties and condition (financial and otherwise) of
Borrower and its Subsidiaries with any of the officers, directors, agents or
representatives (including, without limitation, the independent certified public
accountants) of Borrower and its Subsidiaries.

6.11 Financial and Other Statements. Borrower shall furnish to the Lender:

(a) Annual Financial Statements. Within ninety (90) days (or such shorter period
as may be required by the SEC) after the close of Integral’s fiscal year (i) a
consolidated balance sheet and consolidated income statement showing the
financial position of Integral and its Subsidiaries as of the close of such
fiscal year and the results of their operations during such year, and (ii) a
consolidated statement of shareholders’ equity, a profit and loss statement and
a consolidated statement of cash flow with respect to Integral and its
Subsidiaries, as of the close of such fiscal year, in each case comparing such
financial position and results of operations to such financial condition and
results of operations for the comparable period during the immediately preceding
fiscal year and to the corresponding financial information from the Projections
for the applicable period provided under clause (c) below, all the foregoing
financial statements to be prepared in accordance with GAAP and audited by
Bernstein & Pinchuk or such other independent certified public accountant
acceptable to Lender in Lender’s sole and absolute discretion. So long as
Integral is a reporting company with the SEC, the posting of such statements on
the SEC website shall constitute delivery to the Lender provided that (i) such
posting is within the time period set forth herein for delivery of such
financial statements to Lender, and (ii) Borrower notifies Lender in writing of
such posting within one Business Day following such posting. The financial
statements required pursuant to this clause (a) shall fairly present the
financial position of Integral and its Subsidiaries at the dates thereof and the
results of operations of Integral and its Subsidiaries for the periods then
ended and shall have been prepared in conformity with GAAP consistently applied
throughout the periods involved.

 

-24-



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. Within forty five (45) days (or such shorter
period as may be required by the SEC) after the end of each of Integral’s fiscal
quarters, unaudited consolidated balance sheets of Integral and its Subsidiaries
as at the end of such fiscal quarter, together with the related unaudited
consolidated statements of income for such fiscal quarter and the portion of
Integral’s fiscal year ended at the end of such fiscal quarter and the related
consolidated statements of cash flows and consolidated changes in shareholders’
equity for the portion of Integral’s fiscal year ended at the end of such fiscal
quarter, setting forth in comparative form the corresponding financial
information from the Projections for the applicable period provided under
paragraph (c) below and, in comparative form, the corresponding financial
information as at the end of, and for, the corresponding fiscal quarter of
Integral’s prior fiscal year and the portion of Integral’s prior fiscal year
ended at the end of such corresponding fiscal quarter, in each case certified by
the chief financial officer of Integral as presenting fairly in all material
respects the financial position and results of operations and cash flows of
Integral and its Subsidiaries as at the date of, and for the periods covered by,
such financial statements, in accordance with GAAP (except for the absence of
footnotes), in each case subject to normal year-end audit adjustments. The
financial statements required pursuant to this clause (b) shall fairly present
the financial position of Integral and its Subsidiaries at the dates thereof and
the results of operations of Integral and its Subsidiaries for the periods then
ended (subject to changes resulting from audits and year-end adjustments, which
in the aggregate are not material) and shall have been prepared in conformity
with GAAP consistently applied throughout the periods involved.

(c) Projections. Within sixty (60) days after the close of Integral’s fiscal
year , a summary of business plans and financial operation projections for
Integral and its Subsidiaries for the current fiscal year (including quarterly
balance sheets and statements of income and of cash flow) prepared by management
and in form, substance and detail (including, without limitation, principal
assumptions provided separately in writing) satisfactory to Lender, in form,
substance and detail, as Lender may reasonably require (the “Projections”);
provided, however, with respect to the Projections due on November 30, 2007 for
Integral’s fiscal year ending on September 30, 2008, such Projections shall not
be required to include quarterly balance sheets or statements of cash flow but
shall in all other respects meet the requirements of this clause (c).

(d) Reports and Filings. Promptly after the same become publicly available,
copies of such registration statements, annual reports filed on Form 10-K,
periodic reports filed on Form 10-Q, proxy statements and such other reports and
information, if any, as shall be filed by Integral or its Subsidiaries with the
SEC pursuant to the requirements of the Securities Act of 1933, as amended, or
the Securities Exchange Act of 1934, as amended, to the extent that (i) such
other reports or information disclose material information as to the financial
or other condition (whether relating to the business, assets or otherwise) of
Borrower or any Subsidiary, (ii) such other reports or information disclose
information reasonably deemed material to Lender or the transactions
contemplated by the Loan Documents, (iii) such other reports or information
disclose any event or circumstance that would have or constitutes a Material
Adverse Effect or a Material Adverse Change, or (iv) with respect to any
amendment to a Governance Document, such other

 

-25-



--------------------------------------------------------------------------------

reports or information disclose a modification thereof that affects the business
purpose, capitalization, voting rights or control, number of directors, name of
the Borrower or any of its Subsidiaries, or other similar material matters.
Without limiting the foregoing, as soon as reasonably practicable, copies of all
other financial reports, documents and financial information distributed to
Integral’s equity holders.

(e) Management Letters. Concurrently with any delivery under clause (a) above,
any management letter prepared by the independent public accountants who
reported on the financial statements delivered under clause (a) above, with
respect to the internal audit and financial controls of the Integral and its
Subsidiaries. Without limiting the foregoing, promptly upon receipt thereof,
copies of any other reports submitted to Integral or any of its Subsidiaries by
independent certified public accountants in connection with examination of the
financial statements of Integral or any of its Subsidiaries made by such
accountants.

(f) Compliance Certificates. Together with delivery of the financial statements
required pursuant to clauses (a) and (b) above, a compliance certificate
executed by the chief financial officer of Borrower setting forth (i) the
information and computations (in sufficient detail) to establish that Borrower
is in compliance with Section 6.13 of this Agreement at the end of the period
covered by such financial statements, and (ii) whether, to the knowledge of such
chief financial officer, there existed as of the date of such financial
statements and whether there exists as of the date of such certificate, any
Event of Default or event which, with the passage of time or the giving of
notice or both, would constitute an Event of Default and, if so, specifying the
nature thereof and the action Borrower is taking and proposes to take with
respect thereto.

(g) Backlog Reports. Within forty five (45) days after the end of each of
Integral’s fiscal quarters, a contract backlog report and contract revenue
summary with respect to Integral and its Subsidiaries substantially in the form
attached hereto as Exhibit 6.11(g) and made a part hereof, together with a
summary of bids, proposals and other marketing costs.

(h) Additional Reports and Information. With reasonable promptness, such
additional information, reports or statements as the Lender may from time to
time reasonably request.

6.12 Operating Account. Borrower shall maintain its primary operating account
with Lender.

6.13 Financial Covenants. Maintain:

 

  (a) Funded Debt to EBITDA. A maximum ratio of Funded Debt to EBITDA of 2.5 to
1.0. This ratio shall be calculated as of the last day of each fiscal quarter of
Integral and its Subsidiaries for the twelve-month period then ended.

 

-26-



--------------------------------------------------------------------------------

  (b) Fixed Charge Coverage Ratio. A minimum Fixed Charge Coverage Ratio of 1.25
to 1.0. This ratio shall be calculated as of the last day of each fiscal quarter
of Integral and its Subsidiaries for the twelve-month period then ended.

6.14 Notice of Litigation, Default and Loss. Promptly, but in any event within
two Business Days of the occurrence thereof, Borrower shall give written notice
to the Lender of the occurrence of any Event of Default or event which, with
notice or lapse of time or both, would constitute an Event of Default. Promptly,
but in any event within two Business Days of the occurrence thereof, Borrower
also shall give written notice to the Lender of any action, suit or proceeding
at law or in equity or by or before any governmental instrumentality or agency
(domestic or foreign), commission, board, bureau, arbitrator or arbitration
panel which, if adversely determined, could materially impair or affect the
right of Borrower or any of its Subsidiaries to carry on its business
substantially as conducted on the date hereof or that would have a material
adverse effect on the business, operations, property or condition (financial or
otherwise) of Integral and its Subsidiaries taken as a whole. Promptly, but in
any event within two Business Days of the occurrence thereof, upon becoming
aware that the holder of any Debt or Encumbrance has given notice or taken any
action with respect to a claimed breach, default or event of default, Borrower
shall give Lender written notice specifying the notice given or action taken by
such holder and the nature of the claimed breach, default or event of default,
and the action being taken or proposed to be taken with respect thereto.

6.15 Additional Borrower. Borrower will promptly inform the Lender of the
creation or acquisition of any direct or indirect Domestic Subsidiary and cause
each direct or indirect Domestic Subsidiary not in existence on the date hereof
to enter into a joinder agreement (in form and substance reasonably satisfactory
to Lender) to become a party to this Agreement, the Revolving Note and such
other Loan Documents as Lender may require (in Lender’s reasonable discretion).
In connection therewith, the Borrower or any applicable Domestic Subsidiary
shall provide such resolutions, certificates and opinions of counsel as shall be
reasonably requested by the Lender.

6.16 ERISA. Give prompt notice to Lender of any of the following: (i) of any
event or condition, including, but not limited to, any Reportable Event, that
constitutes, or might reasonably lead to, a Termination Event; (ii) with respect
to any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against Borrower, any of its
Subsidiaries or any of its ERISA Affiliates, or of a determination that any
Multiemployer Plan is in reorganization or insolvent (both within the meaning of
Title IV of ERISA); (iii) the failure to make full payment on or before the due
date (including extensions) thereof of all amounts which Borrower or any of its
Subsidiaries or ERISA Affiliate is required to contribute to each Plan pursuant
to its terms and as required to meet the minimum funding standard set forth in
ERISA and the Code with respect thereto; or (iv) any change in the funding
status of any Plan that could have a material adverse effect on the business,
operations, property or condition (financial or otherwise) of Integral and its
Subsidiaries taken as a whole; together, with a description of any such event or
condition or a copy of any such notice and a statement by the principal
financial officer of Borrower or its Subsidiary briefly setting forth the

 

-27-



--------------------------------------------------------------------------------

details regarding such event, condition, or notice, and the action, if any,
which has been or is being taken or is proposed to be taken by Borrower or its
Subsidiary with respect thereto. Promptly upon request, Borrower shall furnish
to Lender such additional information concerning any Plan as may be reasonably
requested, including, but not limited to, copies of each annual report/return
(Form 5500 series), as well as all schedules and attachments thereto required to
file with the Department of Labor or the Internal Revenue Service pursuant to
ERISA and the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA). Such notice shall be given in any event within five
(5) Business Days after the occurrence of any event that Borrower is required to
report to Lender under this clause.

6.17 Place of Business; Location of Records. Maintain its chief executive
office, and the office where its records are kept, at the address of the
Borrower set forth in Section 5.23, except as provided in the following
sentence. Borrower shall provide Lender with fourteen (14) days’ advance written
notice of any change in the location of its chief executive offices or the
office where Borrower’s records are kept.

ARTICLE 7. BORROWER’S NEGATIVE COVENANTS.

Until all obligations of Borrower under this Agreement and the other Loan
Documents are paid in full and performed, no Letter of Credit is outstanding and
Lender has no obligation to make any further Advances or issue any Letters of
Credit, Borrower, jointly and severally, covenants and agrees that Borrower
shall not, and shall not permit any of its Subsidiaries to, unless the Lender
otherwise consents in advance in writing:

7.1 Indebtedness and Contingent Obligations. Incur any additional Debt;
provided, however, (a) Borrower may be or become liable for Purchase Money
Obligations which in the aggregate do not exceed Five Million and No/100 Dollars
($5,000,000.00); (b) RTL may incur Debt in an aggregate outstanding principal
amount not to exceed at any time Twelve Million and No/100 Dollars
($12,000,000.00) solely in connection with the mortgage or sale and leaseback by
RTL of RTL’s property located at 12515 Academy Ridge View, Colorado Springs,
Colorado 80921; (c) Borrower may incur Debt and other obligations under the Loan
Documents; (d) any Borrower may have Debt outstanding to any other Borrower;
(e) any Borrower may guarantee or otherwise become liable for the obligations of
any other Borrower (to the extent such obligations are permitted under this
Agreement) in the ordinary course of business; and (f) Borrower may incur other
Debt in an aggregate outstanding principal amount not to exceed at any time One
Million Dollars ($1,000,000.00) provided such Debt is not secured by a lien or
security interest on any properties or assets of Borrower or any of its
Subsidiaries (collectively, the “Permitted Indebtedness”).

7.2 Encumbrances. Create, incur, assume or suffer to exist any Encumbrance upon
any of its properties or assets, whether now owned or hereafter acquired;
provided, however, (a) RTL may grant liens on its real property located at 12515
Academy Ridge View, Colorado Springs, Colorado 80921 as security for the
Permitted Indebtedness and all interest and other indebtedness related thereto;

 

-28-



--------------------------------------------------------------------------------

and (b) the following additional Encumbrances shall be permitted:
(i) Encumbrances for taxes not yet due and payable or that are being contested
in good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of Borrower or its Subsidiaries, as
the case may be, in conformity with GAAP; (ii) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Encumbrances arising in the
ordinary course of business that are not overdue for a period of more than 30
days or that are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;
(iii) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation; (iv) deposits to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
(v) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of Borrower or any of its Subsidiaries; (vi) liens and
security interests securing any Purchase Money Obligations permitted under
clause (a) of Section 7.1 hereof; and (vii) Encumbrances in existence on the
date hereof listed on Schedule 7.2 hereto, provided that no such Encumbrance is
spread to cover any additional property after the Closing Date and that the
amount of Debt secured thereby is not increased (the items referred to in the
immediately preceding clauses (a) and (b) collectively, the “Permitted Liens”).

7.3 Fundamental Changes. (a) Amend its Governance Documents by any amendment
which would adversely affect Borrower’s ability to perform or comply with any of
the terms, conditions or agreements to be performed or complied with by Borrower
hereunder or under any other Loan Document or to perform any of the transactions
contemplated hereby or thereby; (b) sell or otherwise transfer any equity
interest in any of Borrower’s Subsidiaries; (c) convert its organizational form
into another entity form or establish any new entity to perform the business or
similar business of Borrower; or (d) reorganize, consolidate or merge with any
other Person or purchase, lease, hold or acquire (whether by merger or otherwise
or in one transaction or a series of related transactions) all or substantially
all of the assets or equity securities of any other Person (each of the
transactions in this clause (d), an “Investment”), except (i) any Borrower may
consolidate or merge with any other Borrower; (ii) any Borrower may transfer its
assets or properties to any other Borrower to the extent permitted under clause
(iii) of Section 7.4 hereof and any Subsidiary may transfer its assets or
properties to Borrower to the extent permitted under clause (iv) of Section 7.4
hereof; (iii) any Subsidiary of Borrower may merge or consolidate with Borrower
provided that the Borrower is the surviving entity of such merger or
consolidation; and (iv) other Investments in a Person other than Borrower or any
of its Subsidiaries in an aggregate amount not to exceed Twenty Five Million and
No/100 Dollars ($25,000,000.00) in any fiscal year of Borrower; provided, that,
with respect to any Investment pursuant to this clause (iv), both before and
immediately after giving effect to such Investment, Borrower shall be in
compliance with the financial covenants set forth in Section 6.13 hereof on a
pro forma basis (such pro forma calculation to be certified by the Chief
Financial Officer of

 

-29-



--------------------------------------------------------------------------------

Integral in a form reasonably satisfactory to the Lender and delivered to Lender
at least ten (10) Business Days prior to the consummation of the proposed
Investment). For purposes hereof, “pro forma basis” shall mean the recalculation
of the financial covenants set forth in Section 6.13 hereof based on the pro
forma historical financial information of Borrower and its Subsidiaries, on a
consolidated basis, after giving effect to such Investment (a) as of the last
day of Integral’s most recent fiscal year end, and (b) if applicable, as of the
last day of the most recent interim fiscal quarter for which financial
statements have been provided pursuant to clause (b) of Section 6.11 hereof,
with any Debt which is retired in connection with such Investment to be excluded
from such calculations and deemed to have been retired as of the first day of
such applicable period, with income statement items and other balance sheet
items (whether positive or negative) attributable to such Investment to be
included in such pro forma calculations to the extent relating to any such
applicable period and with such other adjustments as may be approved by the
Lender. In addition, Borrower shall notify Lender in writing of the consummation
of any Investment permitted under this Section promptly but in any event within
two Business Days after the consummation thereof.

7.4 Transfer of Assets. Except as provided in Section 7.2 hereof, sell, lease,
assign, pledge or otherwise dispose of any of its properties, stock or assets,
whether now owned or hereafter acquired to any other person or entity; provided
that (i) Borrower and its Subsidiaries may dispose of obsolete or worn out
personal property in the ordinary course of business, (ii) Borrower and its
Subsidiaries may sell inventory in the ordinary course of business;
(iii) Borrower may sell, assign or otherwise transfer its property to any other
Person included in the term “Borrower”; (iv) any Subsidiary of Borrower may
sell, assign or otherwise transfer its property to Borrower; and (v) Borrower
and its Subsidiaries may sell, assign or otherwise transfer property having an
aggregate fair market value not in excess of Five Million Dollars
($5,000,000.00) in any fiscal year.

7.5 Loans. Make any loan or advance which, in the aggregate, would exceed Five
Million and No/100 Dollars ($5,000,000.00), except (a) reasonable advances for
business expenses of Borrower’s employees that would be reimbursable under
Borrower’s existing expense reimbursement policy shall not be considered for
purposes of determining the amount of outstanding loans or advances, (b) loans
and advances permitted under clause (c) of the proviso in Section 7.1 hereof,
and (c) loans and advances to a Subsidiary (other than a Domestic Subsidiary) of
Borrower in an aggregate outstanding principal amount no to exceed at any time
One Million Dollars ($1,000,000.00).

7.6 Repurchase of Securities. (a) Purchase, redeem or otherwise acquire any of
the capital stock of Integral; provided, however, Integral may purchase, redeem
or otherwise acquire any of the capital stock of Integral in an aggregate amount
not to exceed Five Million and No/100 Dollars ($5,000,000.00); or (b) purchase,
acquire, redeem, retire or make any payment of more than Five Million and No/100
Dollars ($5,000,000.00) on account of the principal of any indebtedness of
Borrower or any of its Domestic Subsidiaries, except at the stated maturity of
such indebtedness, and except payments of indebtedness incurred under this
Agreement or any other Loan Document.

 

-30-



--------------------------------------------------------------------------------

7.7 Use of Proceeds. Use, or allow the use of, the proceeds of the Revolving
Loan for any purpose which would cause this Agreement to violate any Regulations
of the Board of Governors of the Federal Reserve System; or for any purpose
other than the purposes or purposes specified in Section 2.1(e) of this
Agreement.

7.8 Other Agreements. Enter into any agreement or undertaking containing any
provision which would be violated or breached by Borrower’s performance of its
obligations under the Loan Documents.

7.9 Transactions with Affiliate. Except as specifically permitted by the terms
of this Agreement, enter into any transaction, including, without limitation,
the purchase, sale or exchange of property or the rendering of any service, with
any Affiliate (other than Borrower), except in the ordinary course of and
pursuant to the reasonable requirements of Borrower’s business and upon fair and
reasonable terms no less favorable to Borrower than would be applicable in a
comparable arm’s-length transaction with a Person not an Affiliate.

ARTICLE 8. Intentionally Omitted.

ARTICLE 9. EVENTS OF DEFAULT AND REMEDIES.

9.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an event of default hereunder (each an “Event of Default”).
References to Borrower refer to each Person comprising the Borrower and any
Event of Default occurring as to any Person comprising the Borrower shall
constitute an Event of Default as to any other Person comprising the Borrower.

(a) Borrower shall fail to pay, when due (i) any sum payable under the Revolving
Note on the Maturity Date, or (ii) any other sum under any Loan Document within
five (5) days of the due date thereof; or

(b) Borrower shall fail to observe or perform any term, covenant or agreement
contained in Sections 6.2 (with respect to corporate existence and the last
sentence of such Section), 6.6, 6.7, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16,
6.17 or Article 7 of this Agreement; or

(c) Borrower shall fail to observe or perform any term, covenant or agreement
contained in this Agreement or in any other Loan Document (other than those
specified in clauses (a) and (b) of this Section and except any such failure
resulting in the occurrence of a separate Event of Default described in this
Section for which no notice of default or cure period applies) to be observed or
performed on its part and such failure is not cured within thirty (30) days
after the occurrence thereof; or

 

-31-



--------------------------------------------------------------------------------

(d) any representation or warranty made by or on behalf of Borrower or any of
its Subsidiaries herein or in any of the other Loan Documents which, in the
Lender’s judgment, shall prove to have been materially incorrect or misleading
in any respect on or as of any date as of which made; or

(e) an involuntary case or proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of Integral or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Integral or any of its Subsidiaries or for a substantial
part of its assets, and, in any such case, such proceeding or petition is not
dismissed, discharged or vacated within sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered; or

(f) Integral or any of its Subsidiaries shall (i) voluntarily commence any case
or proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (e) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Integral or any of its Subsidiaries or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, or (vi) take any action for the purpose of
effecting any of the foregoing; or

(g) any debarment of Borrower or any of its Subsidiaries from contracting with
the Government; or

(h) Borrower shall admit in writing its inability or fail generally to pay its
debts as they become due; or

(i) any Government Contract is terminated for default of Borrower or any of its
Subsidiaries and such Government Contract, immediately prior to such
termination, has potential remaining revenue to Borrower of at least Five
Million Dollars ($5,000,000.00); or

(j) any of the following events or conditions shall occur: (1) any “accumulated
funding deficiency,” as such term is defined in Section 302 of ERISA and
Section 412 of the Code, whether or not waived, shall exist with respect to any
Plan, or any lien shall arise on the assets of Integral or any of its
Subsidiaries or any ERISA Affiliate in favor of the PBGC or a Plan; (2) a
Termination Event shall occur with respect to a Single Employer Plan, which, in
the Lender’s opinion, is likely to result in the termination of such Plan for
purposes of Title IV of ERISA; (3) a Termination Event shall occur with respect
to a Multiemployer Plan or Multiple Employer Plan, which in the Lender’s
opinion, is likely to result in (i) the termination of such Plan for purposes of
Title IV of ERISA, or

 

-32-



--------------------------------------------------------------------------------

(ii) Integral or any of its Subsidiaries or any ERISA Affiliate incurring any
liability in connection with a withdrawal from, reorganization of (within the
meaning of Section 4241 of ERISA), or insolvency of (within the meaning of
Section 4245 of ERISA) such Plan; or (4) any prohibited transaction (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) or breach of
fiduciary responsibility shall occur which may subject Integral or any of its
Subsidiaries or any ERISA Affiliate to any liability under Section 406, 409,
502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which Integral or any of its Subsidiaries or any
ERISA Affiliate has agreed or is required to indemnify any person against any
such liability; or

(k) With respect to any Debt in an aggregate principal amount then outstanding
greater than or equal to One Million Dollars ($1,000,000.00) (other than Debt
under the Loan Documents), Borrower (i) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) after giving effect to any applicable notice and cure periods, or
(ii) after giving effect to any applicable notice and cure periods, fails to
observe or perform any other agreement or condition relating to such Debt or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders or the beneficiary or
beneficiaries of such Debt (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Debt to be demanded or to become due or to be purchased,
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to purchase, repurchase, prepay, defease or redeem such Debt to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded; or

(l) one or more judgments for the payment of money in an aggregate amount in
excess of Two Million and No/100 Dollars ($2,000,000.00) (not covered by
insurance where the carrier has not contested responsibility) shall be rendered
against Integral or any of its Subsidiaries and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any material assets of Integral or any
of its Subsidiaries to enforce any such judgment; or

(m) any of the Loan Documents shall for any reason cease to be, or shall be
asserted by any Person obligated thereunder not to be, a legal, valid and
binding obligation of such Person.

9.2 Rights and Remedies of the Lender. Upon the occurrence of any Event of
Default, the Lender may, at its option, exercise any one or more of the rights
and remedies exercisable by the Lender under other provisions of this Agreement,
under any of the other Loan Documents, or provided by applicable law. Without
limiting the foregoing, upon the occurrence of (i) an Event of Default due to a
breach of Section 6.12 of this Agreement, the Lender may, at its option, adjust
the applicable interest rate under the Revolving Note and/or fees due and
payable by Borrower under this Agreement or any other Loan Document to maintain
Lender’s required rate of return, or (ii) any Event of Default, the Lender may,
at its option, declare this Agreement and the Lender’s obligation to

 

-33-



--------------------------------------------------------------------------------

make or extend any Advances on the Revolving Loan or issue Letters of Credit to
be terminated, require Borrower to provide cash collateral in an amount equal to
the LOC Obligations and declare the entire unpaid principal amounts of the
Revolving Loan, all interest accrued and unpaid thereon, and all other amounts
payable under this Agreement and the other Loan Documents to be accelerated, and
to be immediately due and payable (except that upon the occurrence of an Event
of Default under Section 9.1(e) or Section 9.1(f), such acceleration shall occur
automatically and immediately without any declaration or other action on the
part of the Lender) whereupon the Lender’s obligation to make or extend any
Advances on the Revolving Loan or issue Letters of Credit shall be automatically
terminated, all such accrued interest and all such other amounts shall become
and be immediately due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any of the other Loan Documents to the
contrary notwithstanding.

ARTICLE 10. MISCELLANEOUS PROVISIONS.

10.1 Additional Actions and Documents. Borrower shall take or cause to be taken
such further actions, shall execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and shall obtain
such consents as may be necessary or as the Lender may reasonably request in
order fully to effectuate the purposes, terms and conditions of this Agreement
and the other Loan Documents, whether before, at or after the closing of
transactions contemplated hereby and thereby or the occurrence of an Event of
Default hereunder.

10.2 Expenses. Borrower shall, whether or not the transactions contemplated
hereby are consummated, (i) reimburse the Lender and save the Lender harmless
against liability for the payment of all reasonable out-of-pocket expenses
arising in connection with the preparation, execution, delivery, administration,
defense or enforcement of, or the preservation or exercise of any rights under,
this Agreement or any of the other Loan Documents, including, without
limitation, fees, costs and expenses of counsel to the Lender (including,
without limitation, the fees, costs and expenses of Lender’s in-house counsel)
and with respect to any arbitration fees, costs and expenses; and (ii) pay, and
hold the Lender and each subsequent holder of the Note harmless from and
against, any and all present and future stamp taxes or similar document taxes or
recording taxes and any and all charges with respect to or resulting from any
delay in paying, or failure to pay, such taxes.

10.3 Notices. All notices, demands, requests or other communications provided
for herein or in the other Loan Documents shall be in writing and shall be
deemed to be effective one (1) day after dispatch if sent by Federal Express or
any other commercially recognized overnight delivery service or three (3) days
after dispatch if sent by registered or certified mail, postage prepaid and
return receipt requested, and addressed as follows:

If to Borrower:

Integral Systems, Inc.

5000 Philadelphia Way

Lanham, Maryland 20706

Attn: Chief Financial Officer

 

-34-



--------------------------------------------------------------------------------

With a copy to:

Darius Mehraban

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

If to Lender:

Bank of America, N.A.

Commercial Banking

MD9-978-04-01

1101 Wootton Parkway, 4th Floor

Rockville, Maryland 20852

Attn: Michael D. Brannan, Senior Vice President

With a copy to:

James R. Schroll, Esquire

Bean, Kinney & Korman, P.C.

2300 Wilson Boulevard, 7th Floor

Arlington, Virginia 22201

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication thereafter may be so given, served or sent.

10.4 Severability. If fulfillment of any provision of the Loan Documents or
performance of any transaction related thereto, at the time such fulfillment or
performance shall be due, shall involve transcending the limit of validity
prescribed by law, then the obligation to be fulfilled or performed shall be
reduced to the limit of such validity; and if any clause or provision contained
in any Loan Document operates or would operate prospectively to invalidate any
Loan Document, in whole or in part, then such clause or provision only shall be
held ineffective, as though not herein or therein contained, and the remainder
of the Loan Documents shall remain operative and in full force and effect.

10.5 Survival. It is the express intention and agreement of the parties hereto
that all covenants, agreements, statements, representations, warranties and
indemnities made by Borrower in the Loan Documents shall survive the execution
and delivery of the Loan Documents and the making of all Advances and extensions
of credit thereunder.

 

-35-



--------------------------------------------------------------------------------

10.6 Waivers. No waiver by the Lender of, or consent by the Lender to, a
variation from the requirements of any provision of the Loan Documents shall be
effective unless made in a written instrument duly executed on behalf of the
Lender by its duly authorized officer, and any such waiver shall be limited
solely to those rights or conditions expressly waived.

10.7 Rights Cumulative. The rights and remedies of the Lender described in any
of the Loan Documents are cumulative and not exclusive of any other rights or
remedies which the Lender otherwise would have at law or in equity or otherwise.
No notice to or demand on Borrower in any case shall entitle Borrower to any
other notice or demand in similar or other circumstances.

10.8 Entire Agreement; Modification; Benefit. This Agreement, the schedules and
exhibits hereto, and the other Loan Documents constitute the entire agreement of
the parties hereto with respect to the matters contemplated herein, supersede
all prior oral and written agreements with respect to the matters contemplated
herein, and may not be modified, deleted or amended except by written instrument
executed by the parties. All terms of this Agreement and of the other Loan
Documents shall be binding upon, and shall inure to the benefit of and be
enforceable by, the parties hereto and their respective successors and assigns;
however, Borrower may not assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Lender. In the event of any
conflict between the terms of this Agreement and the terms of the other Loan
Documents, the terms of this Agreement shall control.

10.9 Setoff. In addition to any rights or remedies of the Lender provided by
law, upon the occurrence of any Event of Default hereunder, the Lender is
irrevocably authorized, at any time or times without prior notice to Borrower,
to set off, appropriate and apply any and all deposits, credits, indebtedness or
claims at any time held or owing by the Lender to or for the credit or the
account of Borrower, in such amounts as the Lender may elect, against and on
account of the obligations and liabilities of Borrower to the Lender hereunder
or under any of the other Loan Documents, whether or not the Lender has made any
demand for payment, and although such obligations and liabilities may be
contingent or unmatured.

10.10 Governing Law; Construction. This Agreement and the other Loan Documents,
the rights and obligations of the parties hereto, and any claims or disputes
relating thereto shall be governed by and construed in accordance with the laws
of the State of New York (excluding any choice of law rules thereof that would
require the application of the laws of another jurisdiction). Each party hereto
hereby acknowledges that all parties hereto participated equally in the
negotiation and drafting of this Agreement and that, accordingly, no court
construing this Agreement shall construe it more stringently against one party
than against the other.

10.11 Pronouns. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
Person may require.

 

-36-



--------------------------------------------------------------------------------

10.12 Headings. Article, section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

10.13 Payments. If any payment or performance of any of the obligations under
this Agreement or any of the other Loan Documents becomes due on a day other
than a Business Day, the due date shall be extended to the next succeeding
Business Day, and interest thereon (if applicable) shall be payable at the then
applicable rate during such extension.

10.14 Accounting Terms. All accounting terms used herein which are not otherwise
expressly defined in this Agreement shall have the meanings respectively given
to them in accordance with GAAP in effect on the date of this Agreement. Except
as otherwise provided herein, all financial computations made pursuant to this
Agreement shall be made in accordance with GAAP, consistently applied, and all
balance sheets and other financial statements shall be prepared in accordance
with GAAP, consistently applied.

10.15 Execution. To facilitate execution, this Agreement and any of the other
Loan Documents may be executed in as many counterparts as may be required; and
it shall not be necessary that the signature of, or on behalf of, each party, or
the signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or the signatures of the persons required to bind any party, appear
on one or more of the counterparts. All counterparts shall collectively
constitute a single agreement. It shall not be necessary in making proof of this
Agreement or any other Loan Document to produce or account for any particular
number of counterparts; but rather any number of counterparts shall be
sufficient so long as those counterparts contain the respective signatures of,
or on behalf of, all of the parties hereto.

10.16 Consent to Jurisdiction. Subject to any provision of this Agreement
requiring that disputes be submitted to arbitration, Borrower irrevocably
consents to the exclusive jurisdiction of any state or federal court sitting in
the State of Maryland over any suit, action, or proceeding arising out of or
relating to this Agreement or the other Loan Documents. Borrower irrevocably
waives, to the fullest extent permitted by law, any objection that Borrower may
now or hereafter have to the laying of venue of any such suit, action, or
proceeding brought in any such court, or any claim that any such suit, action,
or proceeding brought in any such court has been brought in an inconvenient
forum. Final judgment in any such suit, action, or proceeding brought in any
such court shall be conclusive and binding upon the Borrower.

10.17 Service of Process. Borrower consents to process being served in any suit,
action or proceeding by mailing a copy thereof by registered or certified mail
postage prepaid, return receipt requested, to the Borrower’s address specified
in or designated in this Agreement. Borrower agrees that such service (i) shall
be deemed in every respect effective service of process upon Borrower in any

 

-37-



--------------------------------------------------------------------------------

such suit, action or proceeding, and (ii) shall, to the fullest extent permitted
by law, be taken and held to be valid personal service upon and personal
delivery to Borrower. Nothing in this Section shall affect the right of the
Lender to serve process in any manner permitted by law, or limit any right that
the Lender may have to bring proceedings against Borrower in the courts of any
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

10.18 Sale of Loan Documents; Disclosure of Information. Borrower hereby
consents to and agrees that Lender may disclose to any Person any and all
information connected with or related to the Revolving Loan or other Loan
Documents (a) as may be required under applicable law, (b) as may be required by
any government agency, tribunal, court or arbitrator, or (c) on a confidential
basis, for the purpose of selling or assigning any rights of Lender in the Loan
Documents. The information which may be disclosed by Lender (if permitted by the
prior sentence) includes but is not limited to all Loan Documents, credit files
and correspondence files and all other writings and oral communications which
Lender wishes to disclose, in its sole and absolute discretion. Lender, with the
consent of Borrower (which consent shall not be unreasonably withheld,
conditioned or delayed), may sell or assign any rights of Lender in any or all
of the Loan Documents to any Person; provided, however, no such consent of
Borrower shall be required if and Event of default has occurred and is
continuing.

10.19 ARBITRATION; WAIVER OF JURY TRIAL. This Section, including the
subparagraphs below, is referred to as the “Dispute Resolution Provision.” This
Dispute Resolution Provision is a material inducement for the parties hereto in
entering into this Agreement and the other Loan Documents.

(a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties hereto, whether arising in contract,
tort or by statute, including, but not limited to, controversies or claims that
arise out of or relate to: (i) this Agreement (including any renewals,
extensions or modifications), or (ii) any other Loan Document (collectively a
“Claim”). For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of the
Lender involved in the servicing, management or administration of any obligation
described or evidenced by this agreement.

(b) At the request of any party to this Agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this Agreement or any
other applicable Loan Document provides that it is governed by the law of a
specified state.

(c) Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration, or
(ii) enforce any provision of this Section, the Lender may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration.

 

-38-



--------------------------------------------------------------------------------

(d) The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in Montgomery County, Maryland. All Claims shall be determined
by one arbitrator; however, if Claims exceed Five Million Dollars ($5,000,000),
upon the request of any party, the Claims shall be decided by three arbitrators.
All arbitration hearings shall commence within ninety (90) days of the demand
for arbitration and close within ninety (90) days of commencement and the award
of the arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing. However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award. The arbitration award may be submitted to any court having jurisdiction
to be confirmed and have judgment entered and enforced.

(e) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of any statutes of limitation, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit. Any dispute concerning this Section or whether a Claim is
arbitrable shall be determined by the arbitrator(s), except as set forth in
Section 10.19(i) of this Agreement. The arbitrator(s) shall have the power to
award legal fees pursuant to the terms of this Agreement or any other Loan
Document.

(f) The procedure described in this Section will not apply if the Claim, at the
time of the proposed submission to arbitration, arises from or relates to an
obligation to the Lender secured by real property. In any such case, all of the
parties to this Agreement must consent to submission of the Claim to
arbitration.

(g) To the extent any Claims are not arbitrated, to the extent permitted by law
the Claims shall be resolved in court by a judge without a jury.

(h) This Dispute Resolution Provision does not limit the right of any party to:
(i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies. The filing of a court action is not
intended to constitute a waiver of the right of any party, including the suing
party, thereafter to require submittal of the Claim to arbitration or judicial
reference.

(i) Any arbitration, judicial reference or trial by a judge of any Claim will
take place on an individual basis without resort to any form of class or
representative action (the “Class Action Waiver”). Regardless of anything else
in this Dispute Resolution Provision, the validity and effect of the Class
Action Waiver may be determined only by a court or referee and not by an
arbitrator. The parties to this Agreement acknowledge that the Class Action
Waiver is material and essential to the arbitration of any disputes between the

 

-39-



--------------------------------------------------------------------------------

parties and is nonseverable from the agreement to arbitrate Claims. If the Class
Action Waiver is limited, voided or found unenforceable, then the parties’
agreement to arbitrate shall be null and void with respect to such proceeding,
subject to the right to appeal the limitation or invalidation of the Class
Action Waiver. The parties hereto acknowledge and agree that under no
circumstances will a class action be arbitrated.

(j) By agreeing to binding arbitration or judicial reference, the parties hereto
irrevocably and voluntarily waive any right they may have to a trial by jury as
permitted by law in respect of any Claim. Furthermore, without intending in any
way to limit this Dispute Resolution Provision, to the extent any Claim is not
arbitrated or submitted to judicial reference, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury to the extent
permitted by law in respect of such Claim. This waiver of jury trial shall
remain in effect even if the Class Action Waiver is limited, voided or found
unenforceable. WHETHER THE CLAIM IS DECIDED BY ARBITRATION, BY JUDICIAL
REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

10.20 Joint and Several Obligations. Each Person included in the term “Borrower”
hereby irrevocably and unconditionally agrees that it is jointly and severally
liable for all of the liabilities, obligations, covenants and agreements of the
Borrower hereunder and under the other Loan Documents, whether now or hereafter
existing or due or to become due. The obligations under the Loan Documents of
any Person included in the term “Borrower” may be enforced by the Lender against
any one or more of such Person or all of them in any manner or order selected by
the Lender in its sole discretion. Each Person included in the term “Borrower”
hereby irrevocably waives (i) any rights of subrogation, and (ii) any rights of
contribution, indemnity or reimbursement, in each case, that such Person may
acquire or that may arise against any other Person included in the term
“Borrower” due to any payment or performance made under this Agreement or any
other Loan Document, in each case until all obligations of the Borrower under
this Agreement and the other Loan Documents are paid in full and performed, no
Letter of Credit is outstanding and Lender has no obligation to make any further
Advances or issue any Letters of Credit Obligations. Without limiting the
foregoing provisions of this Section 10.20, each Person included in the term
“Borrower” acknowledges and agrees that:

(a) its obligations under this Agreement and each other Loan Document shall
remain enforceable against it even though such obligations may be unenforceable
or not allowable against any other Person included in the term “Borrower” due to
the existence of an insolvency proceeding involving such other Person;

(b) its obligations under this Agreement are independent of the obligations of
each other Person included in the term “Borrower”, and a separate action or
actions may be brought and prosecuted against it in respect of such obligations
irrespective of whether any action is brought against any such other Person or
any such other Person is joined in any such action or actions;

 

-40-



--------------------------------------------------------------------------------

(c) it hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:

(i) any lack of validity or enforceability of this Agreement or any other Loan
Document in respect of any other Person included in the term “Borrower”;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of any other Person included in the term
“Borrower” under or in respect of this Agreement or any other Loan Document, or
any other amendment or waiver of or any consent to departure from this Agreement
or any other Loan Document, in respect of any such other Person;

(iii) any change, restructuring or termination of the structure or existence of
any other Person included in the term “Borrower”;

(iv) the failure of any other Person to execute or deliver any other agreement
or the release or reduction of liability of any other Person with respect to any
obligations of any Person included in the term “Borrower” under this Agreement
or any other Loan Document; or

(v) unless the obligations of the Borrower under this Agreement and the other
Loan Documents have been paid in full and performed, no Letter of Credit is
outstanding and Lender has no obligation to make any further Advances or issue
any Letters of Credit Obligations, any other circumstance (including any statute
of limitations) or any existence of or reliance on any representation by any
other Person that might otherwise constitute a defense available to, or a
discharge of, any other Person included in the term “Borrower”;

(d) its obligations under this Agreement and the other Loan Documents shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any such obligations is rescinded or must otherwise be returned
by any Person upon the insolvency, bankruptcy or reorganization of any other
Person included in the term “Borrower”, all as though such payment had not been
made; and

(e) it hereby unconditionally and irrevocably waives any right to revoke its
joint and several liability under the Loan Documents and acknowledges that such
liability is continuing in nature and applies to all obligations of the Borrower
under the Loan Documents, whether existing now or in the future.

10.21 Existing Loan Agreement. This Agreement amends and restates in its
entirety the Existing Loan Agreement. Effective as of the date hereof, the
Existing Loan Agreement shall be deemed terminated and of no further force and
effect except with respect to

 

-41-



--------------------------------------------------------------------------------

those provisions that, pursuant to the terms and provisions of the Existing Loan
Agreement, expressly survive the termination of the Existing Loan Agreement.

[signature pages follow]

 

-42-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Agreement as of the day and year first hereinabove set forth.

 

INTEGRAL SYSTEMS, INC., a Maryland corporation By:  

/s/ Alan W. Baldwin

Name:   Alan W. Baldwin Title:   Chief Executive Officer SAT CORPORATION, a
California corporation By:  

/s/ Elaine M. Brown

Name:   Elaine M. Brown Title:   Vice President and Chief Financial Officer
NEWPOINT TECHNOLOGIES, INC., a Delaware corporation By:  

/s/ Elaine M. Brown

Name:   Elaine M. Brown Title:   Vice President and Chief Financial Officer REAL
TIME LOGIC, INC., a Colorado corporation By:  

/s/ Elaine M. Brown

Name:   Elaine M. Brown Title:   Vice President and Chief Financial Officer
LUMISTAR, INC., a Maryland corporation By:  

/s/ Elaine M. Brown

Name:   Elaine M. Brown Title:   Vice President and Chief Financial Officer

 

-43-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Michael D. Brannan

Name:   Michael D. Brannan Title:   Senior Vice President

 

-44-



--------------------------------------------------------------------------------

Schedule 4.1

Subsidiaries

1. Subsidiaries of Integral:

None, except:

(a) SAT

(b) NTI

(c) RTL

(d) Lumistar

(e) Integral Systems Europe, a limited liability company (Form S.A.S) formed
under the laws of France

2. Subsidiaries of SAT:

None.

3. Subsidiaries of NTI:

None.

4. Subsidiaries of RTL:

None.

5. Subsidiaries of Lumistar:

None.

 

-45-



--------------------------------------------------------------------------------

Schedule 7.2

Permitted Encumbrances

 

Borrower

 

Secured Party

 

Financing Statement
Number / Filing Date

 

Filing Office

 

Collateral Description

Integral Systems, Inc.   NationsBanc Leasing Corporation   181034830 / Filed
2/3/00, Continued 6/15/06   Maryland Dept. of Assessments and Taxation   Certain
Equipment

 

-46-



--------------------------------------------------------------------------------

Exhibit 6.11(g)

Form of Backlog Report

Attached

 

-47-